DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 4, 2022.   Claims 17, 18, 20-30 and 32-35 are pending and an action on the merits is as follows.	
Objections to claims 34 and 35 have been withdrawn.
Rejections of claims34 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being obvious over Aitamurto (US 2017/0297868 A1).
Claim 34: Aitamurto discloses a method for ending a maintenance mode of an elevator installation, where a locking device (door lock) of a door of the elevator installation is actuated (locked) multiple successive instances (twice), and in response to the multiple successive instances of actuation of the locking device, a chronological signal sequence (closed/open/closed) including two first signals and a second signal is generated, where the first signals are generated upon locking of the locking device and the second signal is generated upon unlocking of the locking device (page 2 ¶ [0020]).  The door is a shaft door of the elevator installation, where an elevator shaft of the elevator installation is accessible via the shaft door for maintenance work (page 1 ¶ [0005]).  The chronological signal sequence includes only those of both the first signal and the second signal within a given time frame (page 2 ¶ [0020]).  
A control unit of the elevator installation compares the chronological signal sequence with a reference sequence for actuating the locking device that is stored in the control unit, and the control unit ends the maintenance mode (inspection mode) in response to the chronological signal sequence matching the reference sequence (page 2 ¶ [0031]). When the maintenance mode is ended, a car of the elevator installation is released for a driving operation (normal operation mode) (page 1 ¶ [0005]).  This reference fails to disclose the chronological signal sequence to include multiple second signals, the chronological signal sequence to include only intermediate sequences as a first signal, second signal and a first signal, or the second signal, first signal and the 
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Aitamurto with providing the chronological signal sequence to comprise the first signal, the second signal, the first signal, the second signal, and the first signal, and the time frame to be at least 0.1 seconds and at most 10 seconds.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The chronological signal sequence then would include multiple second signals, and the chronological signal sequence would include only intermediate sequences of the first signal and the second signal, where the intermediate sequences are within a given time frame.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
Claim 35: Aitamurto discloses a method where the controller releases the drive of the car only when the chronological signal sequence matches the reference sequence, and the chronological signal sequence is the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above  These references fail to disclose the car to be released only when at least two consecutive chronological signal sequences of the first signals and second signals each match the reference sequence.

Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Aitamurto with providing the reference sequence to comprise a chronological sequence of the first sequence, the second sequence, the first sequence, the first sequence, the second sequence, and the first sequence.  The reference sequence then would comprise two consecutive chronological signal sequences of the first signals and second signals. The car then would be released only when two consecutive chronological signal sequences of the first signals and second signals each match the reference sequence.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
Claims 17, 18, 20-22, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aitamurto (US 2017/0297868 A1) in view of Engel et al. (US 7,344,004 B2).
Claim 17: Aitamurto discloses a control unit for monitoring a maintenance mode of an elevator installation, including a controller (elevator control) and a memory device connected to the controller, where the controller receives a first signal when a locking device (door lock) of a door is locked and receives a second signal when the locking device is unlocked (page 2 ¶ [0020]).  The door is a shaft door of the elevator installation, where an elevator shaft of the elevator installation is accessible via the shaft door for maintenance work (page 1 ¶ [0005]).  The controller compares a chronological signal sequence (closed/open/closed) including two first signals received and a second 
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing the chronological signal sequence to comprise the first signal, the second signal, the first signal, the second signal, and the first signal.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The chronological signal sequence then would include two of the second signal.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.  This reference fails to disclose the reference sequence to be specific to the elevator 
However Engel et al. teaches a control unit for an elevator installation, where data is specific to an elevator installation and provided during installation (column 2 lines 55-57).
Given the teachings of Engel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing the reference sequence to be specific to the elevator installation such that the comparison is dependent on an individual identification of the elevator installation.  Doing so would allow comparison logs to be stored and called up which are specific to an elevator installation, as taught in Engel et al. (column 6 lines 21-29).
Claim 18: Aitamurto modified by Engel et al. discloses a control unit where the reference sequence comprises a chronological sequence of the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above.
Claim 20: Aitamurto modified by Engel et al. discloses a control unit as stated above, where the controller is disclosed in Aitamurto to include in the chronological signal sequence only those of both the first signal and the second signal within a given time frame (page 2 ¶ [0020]).  These references fail to disclose the time frame to be at least 0.1 seconds and at most 10 seconds.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time frame to be between 1 second and 5 seconds, since it has been held that where the general conditions of a re Aller, 105 USPQ 233.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
Claim 21: Aitamurto modified by Engel et al. discloses a control unit as stated above, where the chronological signal sequence is the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above. Therefore controller includes in the chronological signal sequence only intermediate sequences of the first signal and the second signal, where the intermediate sequences are within a given time frame as shown in Aitamurto (page 2 ¶ [0020]).  These references fail to disclose each of the intermediate sequences to be a chronological sequence of the first sequence, the second sequence, and the first sequence, or the second signal, the first signal, and the second signal, and the time frame to be at least 0.1 seconds and at most 10 seconds.
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto as modified by Engel et al. with providing each of the intermediate sequences to be a chronological sequence of the first sequence, the second sequence, and the first sequence.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time frame to be between 1 second and 5 seconds, since it has been held that re Aller, 105 USPQ 233.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental starting/ending of a maintenance mode.
Claim 22: Aitamurto modified by Engel et al. discloses a control unit where the controller releases the drive of the car only when the chronological signal sequence matches the reference sequence, and the chronological signal sequence is the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above  These references fail to disclose the car to be released only when at least two consecutive chronological signal sequences of the first signals and second signals each match the reference sequence.
However Aitamurto shows that the reference sequence having the chronological sequence can be defined as desired (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto as modified by Engel et al. with providing the reference sequence to comprise a chronological sequence of the first sequence, the second sequence, the first sequence, the first sequence, the second sequence, and the first sequence.  The reference sequence then would comprise two consecutive chronological signal sequences of the first signals and second signals. The car then would be released only when two consecutive chronological signal sequences of the first signals and second signals each match the reference sequence.  Doing so would 
Claim 30: Aitamurto discloses a method for ending a maintenance mode of an elevator installation, where a locking device (door lock) of a door of the elevator installation is actuated (locked) multiple successive instances (twice), and in response to the multiple successive instances of actuation of the locking device, a chronological signal sequence (closed/open/closed) including two first signals and a second signal is generated, where the first signals are generated upon locking of the locking device and the second signal is generated upon unlocking of the locking device (page 2 ¶ [0020]).  The door is a shaft door of the elevator installation, where an elevator shaft of the elevator installation is accessible via the shaft door for maintenance work (page 1 ¶ [0005]).  A control unit of the elevator installation compares the chronological signal sequence with a reference sequence for actuating the locking device that is stored in the control unit, and the control unit ends the maintenance mode (inspection mode) in response to the chronological signal sequence matching the reference sequence (page 2 ¶ [0031]). The reference sequence then is retrievable from a memory device of the control unit for comparison with the chronological signal sequence, as is recognized in the art.  When the maintenance mode is ended, a car of the elevator installation is released for a driving operation (normal operation mode) (page 1 ¶ [0005]).  This reference fails to disclose the chronological signal sequence to include at least two of the second signal.  This reference further fails to disclose the reference sequence to be specific to the elevator installation such that the comparison is dependent on an individual identification of the elevator installation.

Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing the chronological signal sequence to comprise the first signal, the second signal, the first signal, the second signal, and the first signal.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The chronological signal sequence then would include two of the second signal.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.  This reference fails to disclose the reference sequence to be specific to the elevator installation such that the comparison is dependent on an individual identification of the elevator installation.
However Engel et al. teaches a method, where data is specific to an elevator installation and provided during installation (column 2 lines 55-57).
Given the teachings of Engel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing the reference sequence to be specific to the elevator installation such that the comparison is dependent on an individual identification of the elevator installation.  Doing so would allow comparison logs to be stored and called up which are specific to an elevator installation, as taught in Engel et al. (column 6 lines 21-29).
Claim 33: Aitamurto discloses a control unit where the car is released in response to the chronological signal sequence matching the reference sequence and the multiple successive instances of actuation of the locking device is carried out which includes the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above. Therefore the multiple successive instances of actuation of the locking device includes a first signal sequence of the first signals and the second signals, and a second signal sequence of the first signals and the second signals which are generated.  The multiple successive instances of actuation of the locking device then is carried out at least twice in succession.  The first signal sequence and the second signal sequence are compared with the reference sequence, where the car is released in response to the first signal sequence and the second signal sequence matching the reference sequence such that the car is released in response to the first signal sequence and the second signal sequence matching the reference sequence (page 2 ¶ [0031]).
Claims 23-26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aitamurto (US 2017/0297868 A1) modified by Engel et al. (US 7,344,004 B2) as applied to claims above, further in view of Rogers et al. (US 9,422,135 B2).
Claim 23: Aitamurto modified by Engel et al. discloses a control unit as stated above, where the locking device is disclosed in Aitamurto to have at least one sensor element (door contact) coupled to the controller and adapted to generate the first signal and second signal (page 2 ¶ [0019]) in response to locking of the locking device and unlocking the locking device, respectively (page 2 ¶ [0020]).  The control unit is further 
However Rogers et al. teaches a control unit for monitoring an elevator installation, where a plurality of locking devices (locks) correspond to a plurality of shaft doors (hoistway doors), respectively of the elevator installation are arranged as part of a safety chain (column 2 lines 29-33).
Given the teachings of Rogers et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto as modified by Engel et al. with providing a plurality of locking devices for a plurality of shaft doors respectively, of the elevator installation arranged as part of a safety chain.  Doing so would “prevent the elevator drive from receiving power” “whenever any of the door locks indicates that a hoistway door is open” as taught in Rogers et al. (column 2 lines 29-33).
Claim 24: Aitamurto modified by Engel et al. and Rogers et al. discloses a control unit where a plurality of sensor elements of the plurality of locking devices include a door contact, which generates the first signal or second signal in response to locking or unlocking the locking device, as stated above.  The sensor elements each then have at least one electro-mechanical switch for generating the first signal and the second signal.
Claim 25: Aitamurto modified by Engel et al. and Rogers et al. discloses a control unit as stated above, where the controller is disclosed in Aitamurto to be coupled to a drive of the car (page 1 ¶ [0005]) and further shown in Rogers et al. to be coupled 
Claim 26: Aitamurto modified by Engel et al. and Rogers et al. discloses a control unit as stated above, where the controller is shown in Rogers et al. to block the drive of the car when the safety chain is interrupted (column 2 lines 29-33). The controller is further disclosed in Aitamurto to release the drive of the car after activation of the maintenance switch and subsequent deactivation of the maintenance switch (page 1 ¶ [0005]) only when the chronological signal sequence matches the reference sequence for the actuation of the locking device stored in the memory device (page 2 ¶ [0025]) and when the safety chain is completely closed as shown in Rogers et al. (column 2 lines 31-33).
Claim 28: Aitamurto modified by Engel et al. and Rogers et al. discloses a control unit where the reference sequence is defined as desired, as stated above.  Therefore a device is included for storing the reference sequence in the memory device.
Claim 29: Aitamurto modified by Engel et al. and Rogers et al. discloses a control unit where the reference sequence is defined as desired, as stated above.  Therefore the device for storing the reference sequence would have at least one operating switch on an operating terminal or on a service terminal of the elevator installation, as is known in the art.
Claim 32: Aitamurto modified by Engel et al. discloses a method as stated above, where actuation of the locking device is only performed with the shaft door is closed, and a maintenance switch (reset switch) can only be triggered with the shaft door is closed as shown in Aitamurto (page 1 ¶ [0010]).  Therefore deactivating the maintenance switch must be done prior to the multiple successive instances of actuation of the locking device.  These references fail to disclose a safety chain of the elevator installation to be closed prior to the multiple successive instances of actuation of the locking device.
However Rogers et al. teaches a method for an elevator installation, where a plurality of locking devices (door locks) make part of a safety chain of the elevator installation, where the safety chain must be closed prior to normal operation of the elevator installation (column 2 lines 29-33).
Given the teachings of Rogers et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto as modified by Engel et al. with providing a safety chain of the elevator installation to be closed prior to normal operations of the elevator installation, and therefore the multiple successive instances of actuation of the locking device.  Doing so would “prevent the elevator drive from receiving power” “whenever any of the door locks indicates that a hoistway door is open” as taught in Rogers et al. (column 2 lines 29-33).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aitamurto (US 2017/0297868 A1) modified by Engel et al. (US 7,344,004 B2) as applied to claims above, further in view of Vogl (US 8,602,171 B2).
Claim 27: Aitamurto modified by Engel et al. Rogers et al. discloses a control unit as stated above, but fails to disclose a signal generator to be at least one of an acoustic generator and an optical generator that is coupled to the controller of the control unit, and the controller to control the signal generator in response to at least one of the chronological signal sequence matching the reference sequence and the chronological signal sequence deviating from the reference sequence.
However Vogl teaches a control unit for monitoring an elevator installation, where a signal generator is an optical generator corresponding to hall lanterns, that is coupled to a controller, where the controller controls the signal generator in response to the elevator installation being in a maintenance mode (column 7 lines 55-61).
Given the teachings of Vogl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto as modified by Engel et al. and Rogers et al. with providing a signal generator to be an optical generator that is coupled to the controller of the control unit, and the controller to control the signal generator in response to exiting the maintenance mode, and therefore the chronological signal sequence matching the reference sequence.  Doing so would “inform the maintenance mechanic [whether] the control [is in] maintenance mode” as taught in Vogl (column 7 lines 55-61).

Response to Arguments
Applicant’s arguments filed January 4, 2022 have been fully considered but they are not persuasive.  
Applicant states on page 10 of the response that “Aitamurto does not specify a
re Aller, 105 USPQ 233.  Therefore the disclosure of Aitamurto properly renders obvious to one of ordinary skill in the art applicant’s limitation as required by the claim(s).
On page 11, applicant states “Engel does not state that any of the data is specific to the associated elevator installation”. However Engel et al. teaches “data with respect to the specific elevator installation are provided” during installation (column 2 lines 55-57), where configuration data is stored in a memory of the elevator installation (column 2 line 67 through column 3 line 1).  Therefore data which is specific to an associated elevator installation is stored in a memory of the associated elevator installation.  Aitamurto modified by the teachings of Engel et al. then properly render obvious to one of ordinary skill in the art applicant’s invention as required by the claims.  
Applicant further states that “Aitamurto does not suggest different reference sequences for different elevator installations and Engel does not disclose data specific to the elevator installation retrievable from a memory device for comparison with a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It should be noted that applicant’s claims do not include limitations requiring different elevator installations to be associated with different sequences stored in their respective memories. Aitamurto modified by the teachings of Engel et al. then properly render obvious to one of ordinary skill in the art applicant’s invention as required by the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 18, 2022